Citation Nr: 1523280	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-29 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1997.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In preparing to decide the issue on appeal, the Board has reviewed the contents of both the Veteran's physical and electronic ("Virtual VA" and Veterans Benefit Management System) claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim is being remanded for a VA examination.  The Veteran asserts his tinnitus is related to noise exposure during his service as a surgical service journeyman, where he removed casts with a surgical cast saw and lived next to the flight line.  The Veteran has not had a VA examination pertaining to his claim of tinnitus.

Tinnitus may be observed by a lay person.  Charles v. Principi, 16 Vet.App. 370 (2002).  Further, VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4)(2014).

In light of the evidence in the Veteran's physical and electronic claims files, VA should examine the Veteran to determine the onset and etiology of his tinnitus.  In this regard, in addition to the appellant's claim that his tinnitus is due to service, the undersigned notes that while the claimant's entrance examination was negative for complaints, findings or diagnoses of tinnitus, a fact which creates a presumption of soundness at enlistment; the Veteran did suffer a preservice closed head injury in August 1986.  The role, if any, of that injury in the development of any tinnitus must also be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records relating to any tinnitus or ear disorders.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  Thereafter schedule the Veteran for a VA audiology examination to determine the nature and etiology of any diagnosed tinnitus.  The examiner must review the Veteran's physical, "Virtual VA," and Veterans Benefit Management System claims files.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full occupational history and occupational and recreational noise exposure since the Veteran's discharge from military service in June 1997.

After examining the Veteran and reviewing the physical and electronic claims files, the examiner should indicate whether the Veteran currently has tinnitus.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus manifested during active duty service or is otherwise etiologically related to military service, including noise exposure.  In rendering this opinion, the examiner must address the Veteran's military, occupational, and recreational noise exposure, including occupational and recreational noise exposure since the Veteran's discharge from military service.

The role, if any, that the appellant's documented August 1986 preservice closed head injury played in the development of tinnitus must also be addressed.  In this regard, the examiner is advised that the law presumes that the claimant entered active duty in sound physical condition.  As such, only if there is clear and unmistakable evidence to the contrary will this presumption of soundness vis-à-vis tinnitus be rebutted.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of this claim.  38 C.F.R. §§3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to his last known address.  The examiner must also indicate whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and considering any other developments discovered by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

